                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

STEVEN MESTER,

               Petitioner,                                      Case Number 18-11933
v.                                                              Honorable David M. Lawson

STATE OF MICHIGAN,

               Respondent.
                                               /

 ORDER TO TRANSFER PETITION TO THE WESTERN DISTRICT OF MICHIGAN

       Steven Mester, currently confined at the St. Joseph County Jail in South Bend, Indiana, has

submitted a petition for a writ of habeas corpus under 28 U.S.C. § 2241 challenging untried charges

and a detainer filed against him in Michigan. The respondent recently filed an answer to the

petition clarifying that the state court case concerns a first-degree retail fraud charge in Van Buren

County, Michigan with a corresponding warrant issued by Michigan’s 7th District Court in May

2017. Answer at 3. A habeas petition submitted by a person in state custody may be filed in the

district where the person is in custody or in the district where the person was convicted and

sentenced. See 28 U.S.C. § 2241(d). The district court in which the petitioner files his habeas

petition in the exercise of its discretion and in furtherance of justice may transfer the petition to

the other district court for hearing and determination. Ibid.

       This Court has jurisdiction to review the petitioner’s claims. See Braden v. 30th Judicial

Circuit Ct. of Ky., 410 U.S. 484, 494-95 (1973). However, the petitioner is confined in Indiana,

and he challenges a criminal charge and possible detainer filed in Van Buren County, Michigan,

which lies in the Western District of Michigan. See 28 U.S.C. § 102(b)(1). Because the petition

is not properly before this Court under section 2241(d), the Court in the exercise of its discretion
and in furtherance of justice will transfer the petition to the United States District Court for the

Western District of Michigan for hearing and determination.

       Accordingly, it is ORDERED that the Clerk of Court shall TRANSFER the petition to

the United States District Court for the Western District of Michigan.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: May 7, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on May 7, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                         -2-
